AO 93 (Rev. 12/09) Search and Seizure Warrant

 

UNITED STATES DISTRICT COURT

for the
District of Alaska

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Case No. 3:19-mj-00114-DMS
KEENAN WELDON SMITH

ee Ne eS

SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the District of Alaska
(identify the person or describe the property to be searched and give its location):

 

See Attachment A, incorporated herein.

The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):

‘See Attachment B, incorporated herein.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

 

YOU ARE COMMANDED to execute this warrant on or before a pal 5 20 (Gg
(ot to at 14 days)
Mi in the daytime 6:00 a.m. to 10 p.m. at any time in the day or night as I find reasonable cause has been

established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
____ Deborah M. Smith

(name)

© I find that immediate notification may have an adverse result listed in 18.U.S-@:-§.2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to, the. jen eous hose property, will be
searched or seized (check the appropriate box) (for days (not to exdeeeht

Cuntil, the facts jus ving,

   
  
  

Date and time issued: £50 In 2 ' [7

City and state: Anchorage, Alaska ean

 

? ciate d nan in te
2 pigre

Case 3:19-mj-00114-DMS Document 2 Filed 04/12/19 Page 1 of 2
AO 93 (Rev. 12/09) Search and Seizure Warrant (Page 2)

 

 

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
3:19-mj-00114-DMS 3/2 ( [14 J}0:00 AM Keenan Sridh

 

Inventory made in the presence of :

K eenany Ss yrrth

 

Inventory of the property taken and name of any person(s) seized:

ZONA Boceal swabs

    

 

 

 

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the designated judge.

pare: AL(2 {tq jArtw bk iAOee” 5

fsa officer's signature

homes | ee Special Agewt
Printed name cand tith

Subscribed, sworm te, and returned befasz me tals diste

 

 

 

DEBORAH M. SMITH V1276 Ww \

Case 3:19-mj-00114-DMSz:Beougent 2 Filed o4P#8/19 Page 2 of 2 NX (\

 
